951 F.2d 362
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carl Anthony THOMAS, Plaintiff-Appellant,v.Samuel LEWIS, Director of the Department of Corrections;Martin, Lieut., Security Lieutenant--East Unit,Defendants-Appellees.
No. 90-15203.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1991.*Decided Dec. 24, 1991.

Before GOODWIN, SKOPIL and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
The summary judgment entered in favor of the defendants is affirmed.   Arizona v. Friedman, 912 F.2d 328 (9th Cir.1990), cert. denied, 111 S.Ct. 996 (1991).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3